*373Opinion by
Oliver, C. J.
It was stipulated that the merchandise described on the invoice as “moufflons,” with or without other words of description or qualification, consists of goatskins from which, during the processing in China, the long guard hairs which cover the skin were plucked out by hand, leaving intact the relatively short hairs comprising the underfur, and that, otherwise, said moufflons were similar in all material respects to the goatskins the subject of United States v. Winograd Bros., Inc. (32 C. C. P. A. 153, C. A. D. 302). In accordance with stipulation of counsel and following United States v. Wotton (53 Fed. Rep. 344), it was held that plucking the skins is not a dressing process. The claim for free entry under paragraph 1681 was therefore sustained.